

117 HR 4275 IH: Ensuring Phone and Internet Access for SNAP Recipients Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4275IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mrs. Luria (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for certain reports on enrollment in the Lifeline program, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Phone and Internet Access for SNAP Recipients Act of 2021.2.Reports on enrollment in Lifeline program(a)Annual report on enrollment in lifeline program by SNAP participantsNot later than 1 year after the date of the enactment of this Act, and each year thereafter, the Commission, in consultation with the Secretary of Agriculture, shall submit to Congress a report on enrollment in the Lifeline program by individuals participating in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(b)Study and report on enrollment in lifeline programNot later than 1 year after the date of the enactment of this Act, the Commission shall conduct a study and submit to Congress a report on—(1)projections of the number of new broadband service consumers who will join the Lifeline program through Federal assistance programs during the 5-year period following the conclusion of the study; and(2)the efficacy of various efforts to advertise the Lifeline program, including data illustrating the effect of such efforts on enrollment in such program.(c)DefinitionsIn this section:(1)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)CommissionThe term Commission means the Federal Communications Commission.